Title: James Madison to Arthur S. Brockenbrough, 23 January 1827
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        It has been decided by the Visitors of the Univy. that Mr. Gray & Mr Chapman whose hotels were
                            discontinued, may, if it be their option resume the charge thereof, with a special proviso that this arrangement is
                            subject to the further consideration of the Board at its meeting in July next; and that in the mean-time, they are to be
                            subject to the enactments relating to Hotel Keepers
                        
                            
                                
                            
                        
                    